Exhibit 10.68

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”. A COMPLETE VERSION OF THE EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 406 OF THE SECURITIES ACT OF 1933.

AMENDMENT No. 6 to the License Agreement for Interferon Gamma

THIS AMENDMENT NUMBER SIX TO THE LICENSE AGREEMENT FOR INTERFERON GAMMA
(“Amendment”) is entered into effective February, 2006 (the “Amendment Effective
Date”), by and between Genentech, Inc. (“Genentech”) and InterMune, Inc.
(“InterMune”). Genentech and InterMune may each be referred to herein as a
“Party” and jointly as the “Parties.”

RECITALS

WHEREAS, Genentech and InterMune are each parties to that certain License
Agreement for Interferon Gamma executed on May 5, 1998, as amended to date (the
“Agreement”); and

WHEREAS, Genentech and InterMune desire to further amend the Agreement as
specified herein below.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and intending to be legally bound, Genentech and
InterMune hereby agree as follows:

Except as modified and/or amended herein, all of the terms, covenants and
conditions contained in the Agreement shall remain unchanged and in full force
and effect. The term “Agreement”, as used in the Agreement, and all other
instruments and agreements executed thereunder, shall for all purposes refer to
the Agreement as amended by this Amendment. This Amendment may be executed in
counterpart, each of which shall be deemed to be an original, and such
counterparts together shall constitute one instrument. In the event of a
conflict among the terms and conditions of this Amendment, and the Agreement,
the following order of precedence shall prevail:

a. this Amendment; and

b. the Agreement.

CHANGES TO THE AGREEMENT. THE FOLLOWING CHANGES ARE HEREBY MADE TO THE
AGREEMENT:

(a) Section 3.2. Section 3.2 is hereby deleted in its entirety and replaced with
the following new Section 3.2:

“3.2 Diligence. InterMune shall use its Best Efforts to develop and
commercialize Licensed Products in the Field of Use and in the Gene Therapy
Field of Use, in accordance with the development plan roadmap set forth on
Exhibit E hereto (the “Development Plan Roadmap”).”

 

1



--------------------------------------------------------------------------------

(b) Section 3.3. Section 3.3 is hereby deleted in its entirety and replaced with
the following new Section 3.3:

“3.3 Review of Clinical Development Plan and Marketing Programs. On or about
each August 1 during the term of this Agreement, InterMune shall supply
Genentech with a report on InterMune’s development and marketing programs for
Licensed Products in the Field of Use and the Gene Therapy Field of Use in the
Territory. The report shall include the following: (i) a description of
InterMune’s progress in such programs during the twelve (12) months prior to the
date of each such report, and (ii) a description of InterMune’s planned
development and marketing programs for the twelve (12) months after the date of
each such report. Genentech shall have the right to comment on the development
and marketing programs, and at Genentech’s discretion, the Parties shall meet to
discuss and agree upon changes to such development and marketing programs.”

(c) Section 3.8. Section 3.8 is hereby deleted in its entirety and replaced with
the following new Section 3.8:

“3.8 Clinical Development Reports. In connection with InterMune’s reporting
obligations set forth in Section 3.3 hereof with respect to the development of
Licensed Products and clinical studies conducted by InterMune hereunder,
InterMune shall provide to Genentech any information/report set forth in Exhibit
F hereto as may be requested by Genentech in writing. InterMune shall submit
such information/report to Genentech as promptly as reasonably practicable after
such reports are completed or such applicable information is available.”

(d) Exhibit E. Exhibit E is hereby deleted in its entirety and replaced with the
new Exhibit E attached hereto.

(e) In Witness Whereof, THE PARTIES HAVE CAUSED THIS AMENDMENT TO BE EXECUTED BY
THE RESPECTIVE DULY AUTHORIZED OFFICERS AS OF THE DATE FIRST WRITTEN ABOVE.

 

GENENTECH, INC. INTERMUNE, INC. By: /s/ Joseph S. McCracken By: /s/ Tom Kassberg

Printed Name: Joseph S. McCracken Printed Name: Tom Kassberg Title: VP Business
Development Title: Sr. VP Corporate Development

 

2



--------------------------------------------------------------------------------

Exhibit E

***

***.

***                                          
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                                                     .

***.

***                                          
                                         
                                         
                                         
                                         
                                         
                                                                           .
                                                                         .

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

3